—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on October 25, 1983, unanimously affirmed. Respondent shall recover of appellants $75 costs and disbursements of this appeal. The appeals from the orders of said court, entered on or about September 23,1983 and *327October 13, 1983, unanimously dismissed as having been subsumed in the appeal from the aforesaid judgment, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Kupferman, Carro and Milonas, JJ.